DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I  the reply filed on 8/24/2022 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

INFORMATION DISCLOSURE STATEMENT
2.       The Information Disclosure Statements submitted 4/14/2020 are acknowledged. 


Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moo-Young et al. (US Patent 5660848) in view of Grossman (US Patent 5858388). 
Moo-Young et al. (US Patent 5660848) (hereinafter Moo-Young et al.) disclose a subdermal implantable drug-delivery device which contains a core including a matrix of a pharmaceutically effective drug, an intermediate polymeric layer overlying the outer surface of the central core, and an outer polymeric layer overlying the intermediate layer, wherein the intermediate layer controls the rate of diffusion of the drug from the central core to the outer layer (abstract). The preferred embodiments include contraceptives (abstract). The intermediate layer can be prepared from any natural or syntenic polymeric material (col,. 4, lines 52-53). The intermediate layer may be thickness of about 0.05 mm to about 0.10 mm (50-100 µm) (col. 5, lines 21-22). The outer polymeric layer can be ethylene vinyl acetate copolymers (col. 5, lines 24-40). The base material or core material may be any natural or syntenic polymeric material capable of forming a matrix with the drug (col. 3, lines 53-54). Progesterone drugs are contemplated such as 16-methylene-17-alpha-acetoxy-19 norprogesterone (Ex. 2). 
Moo-Young et al. does not disclose that the intermediate layer is methyl methacrylate or the core matrix is polyethylene vinyl acetate. 
Grossman (US Patent 5858388)  (hereinafter Grossman) disclose drug core release matrix such as polyethylene-vinyl acetate coated with poly (methyl methacrylate). The coating (poly methylmethacrylate) eliminates the initial burst of drug release. The ethylene vinyl acetate (EVA) copolymer is biocompatible, noninflammatory and nonbiodegradable which is used to permit localization. The thickness of the coating (EVA) should be 0.1-1 mm (100-1000 µm) (claims 1 and 4). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). A methyl methacrylate meets the structure of Formula I of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the core matrix contain EVA and coated with a polymethacrylate coating. One would have been motivated to do so to eliminate burst release of the drug and provide a matrix that is biocompatible, noninflammatory and nonbiodegradable. 

4.	Claims 1-2, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moo-Young et al. (US Patent 5660848) in view of Grossman (US Patent 5858388) as applied to claims  1, 3-4, 6, 10-14 and 16-18 above, and further in view of Patel et al. (US 20210007973).
The modified Moo-Young et al. has been discussed supra and does not disclose the coating of the EVA has 10-90 % vinyl acetate based on the total weight of the ethylene vinyl acetate polymer,  the core matrix EVA has 10-90 % vinyl acetate based on the total weight of the ethylene vinyl acetate copolymer or the amount of drug is greater than 2 % and less than 50 % based on the total weight of the inner core. 
Patel et al. (US 20210007973) disclose core with EVA blend having 33 % vinyl acetate or from about 25-40 % EVA (para 0089). The drug can be about 40 % (para 0089). The shell (layer) contains 33 % EVA (para 0090). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The implants release pharmaceutical substances over long periods of time, with reduced, minimal or no burst release (para 0002). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the EVA of the core and coating have 10-90 % vinyl acetate and optimize the amount of drug in the core. One would have been motivated to do so for the purpose of providing implants that release pharmaceutical substances over long periods of time with reduced or no burst release as in Patel. 

5.	Claims 1, 5 and  7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Moo-Young et al. (US Patent 5660848) in view of Grossman (US Patent 5858388) as applied to claims  1, 3-4, 6, 10-14 and 16-18 above, and further in view of Vaya et al. (US Patent 8216609) as evidenced by “Methacrylic Acid-Ethyl Acrylate Copolymer Excipient Uses, Suppliers and Specifications”.
The modified Moo-Young has been discussed supra and not disclose copolymer of ethyl acrylate and methyl methacrylate. 
Vaya et al. (US Patent 8216609) (hereinafter Vaya et al.) disclose release controlling agents include poly(methyl methacrylate) and methacrylic acid copolymer type A, B and C for coatings that reduce the chances or burst effects (claim 1 and 7). As evidenced by “Methacrylic Acid-Ethyl Acrylate Copolymer Excipient Uses, Suppliers and Specifications”, Methacrylic acid copolymer Type C is a methacrylic acid-ethyl acrylate copolymer. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the acrylate polymer be a copolymer or ethyl acrylate and methyl methacrylate. One would have been motivated to do so for the purpose of reducing the chances of burst release of the pharmaceutical. 

6.	Claims 1 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Moo-Young et al. (US Patent 5660848) in view of Grossman (US Patent 5858388) as applied to claims  1, 3-4, 6, 10-14 and 16-18 above, and further in view of Vergez et al. (US 20030185882).
The modified Moo-Young et al. has been discussed supra and does not disclose a anticholinergic agent (oxybutynin). 
Vergez et al. (US 20030185882) (hereinafter Vergez et al.) disclose oxybutynin for treatment of incontinence  (para 0001). Oxybutynin is useful for treating stress and urge urinary incontinence (para 0002).Vergez et al. disclose subdermal implants (para 0037).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired drug (oxybutynin) the implant of  Moo-Young. One would have been motivated to do so  for the desired treatment (stress or incontinence). 

CORRESPONDENCE
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615